Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2016

                                      No. 04-15-00698-CR

                                      James GLESSNER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1379-CR-C
                         The Honorable William Old, Judge Presiding


                                         ORDER
        On September 19, 2016, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. The State’s brief, or waiver of its right to file an appellee’s brief unless
appellant files a pro se brief, was due to be filed on September 29, 2016. No brief, waiver, or
motion for extension of time has been filed. Accordingly, the State is ORDERED to respond
within ten (10) days from the date of this order by filing either (1) an appellee’s brief, or (2) a
written waiver of its right to file an appellee’s brief unless appellant files a pro se brief.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court